Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 01/17/2020.
Claims 1-20 are under examination.
The Information Disclosure Statements filed on 01/17/2020 has been entered and considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Montemurro et al. (US 20210219353 A1) and Lang et al. (US 2014/0109078 A1).
Regarding claim 1, Montemurro et al. discloses A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: receive one or more trusted applications; deploy, to a host device, the one or more trusted applications [par. 0060, “A set of applications that control basic device operations, including data and possibly voice communication applications, may be installed on the computing device 300 during or after manufacture. Additional applications and/or upgrades to an operating system 322 or software applications 324 may also be loaded onto the computing device 300 through the wireless network, the auxiliary I/O subsystem 350, the data port 352, the short-range communication subsystem 362, or other suitable device subsystems 364”, par. 0068, “downloadable application configured to communicate with a remote server operated by the IoT device provider”]; extract one or more manufacturer usage description (MUD) uniform resource identifier (URIs); receive, from a server device, one or more MUD files using the MUD URIs [par. 0114, “a vendor of the wireless device or an IoT service provider may use the Manufacturer Usage Description (MUD) specification to specify the network behavior of the wireless device. In this example, the policy identifier may be a Manufacturer Usage Description (MUD) URL and the policy file may be a MUD file” (URL is one type of URI)]; combine one or more policies for network access from the one or more MUD files; and provide the network access for the one or more trusted applications based at least in part on applying the one or more policies [par. 0119, “the configuration information includes a policy identifier corresponding to both the service identifier and a network policy to apply to a communication of the wireless device”, par. 0114, “The access point may use the MUD file to configure a firewall and enforce a policy onto the WLAN in the form of port-based access control lists for the wireless device's connection”].
Montemurro et al. does not explicitly disclose applications including application binary, the application binary including embedded metadata; extract one or more manufacturer usage description (MUD) uniform resource identifier (URIs) from the embedded metadata.
However Lang et al. teaches applications including application binary, the application binary including embedded metadata [par. 0123, “the specific configuration parameters may be included in the metadata, and the executable binaries of the application may be configured to retrieve this data from the metadata (e.g., from an enterprise application store) after the managed application is installed on a mobile device and first executed”]; extract one or more manufacturer usage description information from the embedded metadata [par. 0121, “The metadata generated in step 607 also may include information about the control and management of the application in the enterprise system, such as the security features, constraints, and policies that will be applied to the managed application. Such metadata may include policies and constraints regarding data encryption, secure communication policies, access to device hardware and other resources, and the any other security and application management functionalities described herein”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lang et al. into the teaching of Montemurro et al. to extract one or more manufacturer usage description (MUD) uniform resource identifier (URIs) from the embedded metadata with the motivation such that the enterprise system may evaluate the metadata to ensure that the managed application is [Lang et al.: par. 0122].
Regarding claim 3, the rejection of claim 1 is incorporated.
Montemurro et al. further discloses a MUD file of the MUD files describes network access requirements for an associated application [par. 0114, “the policy identifier may be a Manufacturer Usage Description (MUD) URL and the policy file may be a MUD file. The access point may use the MUD file to configure a firewall and enforce a policy onto the WLAN in the form of port-based access control lists for the wireless device's connection”, par. 0112, “the policy may restrict the wireless device to communications with a particular remote computing device. For example, the policy may specify the configuration of a virtual private network (VPN) for securing communications between the connected wireless device and the remote computing device and for restricting communications to the wireless device from the wider Internet”].
Regarding claim 4, the rejection of claim 3 is incorporated.
Montemurro et al. further discloses the MUD file includes at least one of a port or a firewall access [par. 0114, “the policy identifier may be a Manufacturer Usage Description (MUD) URL and the policy file may be a MUD file. The access point may use the MUD file to configure a firewall and enforce a policy onto the WLAN in the form of port-based access control lists for the wireless device's connection”].
Regarding claim 6, Montemurro et al. discloses A method comprising: receiving, at a computing device, a trusted application for installation [par. 0060, “A set of applications that control basic device operations, including data and possibly voice communication applications, may be installed on the computing device 300 during or after manufacture. Additional applications and/or upgrades to an operating system 322 or software applications 324 may also be loaded onto the computing device 300 through the wireless network, the auxiliary I/O subsystem 350, the data port 352, the short-range communication subsystem 362, or other suitable device subsystems 364”, par. 0068, “downloadable application configured to communicate with a remote server operated by the IoT device provider”]; causing the server device to retrieve a manufacturer usage description (MUD) uniform resource identifier (URI) [par. 0114, “a vendor of the wireless device or an IoT service provider may use the Manufacturer Usage Description (MUD) specification to specify the network behavior of the wireless device. In this example, the policy identifier may be a Manufacturer Usage Description (MUD) URL and the policy file may be a MUD file” (URL is one type of URI)]; sending, to the server device, network access request for the trusted application; and accessing, by the computing device, services associated with the trusted application based at least in part on receiving network access [par. 0019, “the configuration information includes a policy identifier corresponding to both the service identifier and a network policy to apply to a communication of the wireless device”, par. 0114, “The access point may use the MUD file to configure a firewall and enforce a policy onto the WLAN in the form of port-based access control lists for the wireless device's connection”].
Montemurro et al. does not explicitly disclose the trusted application including application binary with embedded metadata; sending, to a server device, information associated with the trusted application; causing the server device to retrieve a manufacturer usage description (MUD) uniform resource identifier (URI) from the embedded metadata.
[par. 0123, “the specific configuration parameters may be included in the metadata, and the executable binaries of the application may be configured to retrieve this data from the metadata (e.g., from an enterprise application store) after the managed application is installed on a mobile device and first executed”]; sending, to a server device, information associated with the trusted application [par. 0006, “a mobile device may retrieve metadata associated with a managed mobile application from an enterprise application store”, par. 0129]; causing the server device to retrieve a manufacturer usage description information from the embedded metadata [par. 0121, “The metadata generated in step 607 also may include information about the control and management of the application in the enterprise system, such as the security features, constraints, and policies that will be applied to the managed application. Such metadata may include policies and constraints regarding data encryption, secure communication policies, access to device hardware and other resources, and the any other security and application management functionalities described herein”, par. 0030, server].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lang et al. into the teaching of Montemurro et al. to causing the server device to retrieve a manufacturer usage description (MUD) uniform resource identifier (URI) from the embedded metadata with the motivation such that the enterprise system may evaluate the metadata to ensure that the managed application is compatible with the enterprise gateway and the security/management policies of the system as taught by Lang et al. [Lang et al.: par. 0122].
Regarding claim 11, the rejection of claim 6 is incorporated.
Montemurro et al. further discloses receiving, at the computing device, an updated client for the trusted application [par. 0060, “A set of applications that control basic device operations, including data and possibly voice communication applications, may be installed on the computing device 300 during or after manufacture. Additional applications and/or upgrades to an operating system 322 or software applications 324 may also be loaded onto the computing device 300 through the wireless network”]; causing the server device to retrieve a second MUD URI in the updated client [par. 0114, “a vendor of the wireless device or an IoT service provider may use the Manufacturer Usage Description (MUD) specification to specify the network behavior of the wireless device. In this example, the policy identifier may be a Manufacturer Usage Description (MUD) URL and the policy file may be a MUD file” (URL is one type of URI)]; 
Lang et al. further teaches receiving, at the computing device, an updated client for the trusted application [par. 0130, “When an application is updated in the public application store 701, for example, an updated version of a managed mobile application 704, the metadata in the catalog 702a may or may not also be updated”]; sending, to the server device, information associated with the updated client for the trusted application [par. 0006, “a mobile device may retrieve metadata associated with a managed mobile application from an enterprise application store”, par. 0129]; and causing the server device to retrieve a second manufacturer usage description information from the embedded metadata [par. 0121, “The metadata generated in step 607 also may include information about the control and management of the application in the enterprise system, such as the security features, constraints, and policies that will be applied to the managed application. Such metadata may include policies and constraints regarding data encryption, secure communication policies, access to device hardware and other resources, and the any other security and application management functionalities described herein”, par. 0130, “When an application is updated in the public application store 701, for example, an updated version of a managed mobile application 704, the metadata in the catalog 702a may or may not also be updated”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lang et al. into the teaching of Montemurro et al. to causing the server device to retrieve a second MUD URI from second embedded metadata in the updated client with the motivation such that the enterprise system may evaluate the metadata to ensure that the managed application is compatible with the enterprise gateway and the security/management policies of the system as taught by Lang et al. [Lang et al.: par. 0122].
Regarding claim 12, the rejection of claim 6 is incorporated.
Montemurro et al. further discloses causing the server device to retrieve the MUD URI further includes causing the server device to retrieve a MUD file associated with the trusted application  [par. 0114, “a vendor of the wireless device or an IoT service provider may use the Manufacturer Usage Description (MUD) specification to specify the network behavior of the wireless device. In this example, the policy identifier may be a Manufacturer Usage Description (MUD) URL and the policy file may be a MUD file” (URL is one type of URI)];
Regarding claim 13, the rejection of claim 6 is incorporated.
[par. 0114, “the policy identifier may be a Manufacturer Usage Description (MUD) URL and the policy file may be a MUD file. The access point may use the MUD file to configure a firewall and enforce a policy onto the WLAN in the form of port-based access control lists for the wireless device's connection”, par. 0112, “the policy may restrict the wireless device to communications with a particular remote computing device. For example, the policy may specify the configuration of a virtual private network (VPN) for securing communications between the connected wireless device and the remote computing device and for restricting communications to the wireless device from the wider Internet”].
Regarding claim 14, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 17, the rejection of claim 14 is incorporated.
Montemurro et al. further disclose the trusted application is a first trusted application, the network access policy is a first network access policy, and further comprising: determining a second trusted application deployed on the host device [par. 0060, “A set of applications that control basic device operations, including data and possibly voice communication applications, may be installed on the computing device 300 during or after manufacture. Additional applications and/or upgrades to an operating system 322 or software applications 324 may also be loaded onto the computing device 300 through the wireless network”]; extracting a second MUD URI associated with the second trusted application; receiving, from a second server device, a second MUD file using the second MUD URI. [par. 0114, “a vendor of the wireless device or an IoT service provider may use the Manufacturer Usage Description (MUD) specification to specify the network behavior of the wireless device. In this example, the policy identifier may be a Manufacturer Usage Description (MUD) URL and the policy file may be a MUD file. The access point may use the MUD file to configure a firewall and enforce a policy onto the WLAN in the form of port-based access control lists for the wireless device's connection”, par. 0019, “the configuration information includes a policy identifier corresponding to both the service identifier and a network policy to apply to a communication of the wireless device”].
Regarding claim 18, the rejection of claim 17 is incorporated.
Montemurro et al. further disclose network access policy from the MUD file.
Lang et al. further discloses combining the first network access policy from the manufacturer usage description information file with a second network access policy from second manufacturer usage description information file to form a first combined policy [abs, “Managed applications and/or associated metadata may be retrieved by computing devices from public application stores and/or enterprise application stores, and may be executed as managed applications in an enterprise system”, par. 0121, “The metadata generated in step 607 also may include information about the control and management of the application in the enterprise system, such as the security features, constraints, and policies that will be applied to the managed application. Such metadata may include policies and constraints regarding data encryption, secure communication policies, access to device hardware and other resources, and the any other security and application management functionalities described herein”]; and applying the first combined policy to enforce network access for the [par. 0053, “The enterprise may choose to implement policies to manage the mobile device 304. The policies may be implanted through a firewall or gateway in such a way that the mobile device may be identified, secured or security verified, and provided selective or full access to the enterprise resources. The policies may be mobile device management policies, mobile application management policies, mobile data management policies, or some combination of mobile device, application, and data management policies”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lang et al. into the teaching of Montemurro et al. to causing the server device to retrieve a second MUD URI from second embedded metadata in the updated client with the motivation such that the enterprise system may evaluate the metadata to ensure that the managed application is compatible with the enterprise gateway and the security/management policies of the system as taught by Lang et al. [Lang et al.: par. 0122].
Regarding claim 19, the rejection of claim 18 is incorporated.
Montemurro et al. further disclose network access policy from the MUD file.
Lang et al. further discloses deploying, to a second host device, the first trusted application; and determining a third trusted application deployed on the second host device [abs, “The managed application and associated metadata may be provided to one or more application stores, such as public application stores and/or enterprise application stores. Managed applications and/or associated metadata may be retrieved by computing devices from public application stores and/or enterprise application stores”]; combining the first network access policy with a third network access policy from a third MUD file to form a second combined policy; applying the second combined policy for the second host device [par. 0121, “The metadata generated in step 607 also may include information about the control and management of the application in the enterprise system, such as the security features, constraints, and policies that will be applied to the managed application. Such metadata may include policies and constraints regarding data encryption, secure communication policies, access to device hardware and other resources, and the any other security and application management functionalities described herein”]; and determining that the second host device has network access for at least the first trusted application and the third trusted application [par. 0053, “The enterprise may choose to implement policies to manage the mobile device 304. The policies may be implanted through a firewall or gateway in such a way that the mobile device may be identified, secured or security verified, and provided selective or full access to the enterprise resources. The policies may be mobile device management policies, mobile application management policies, mobile data management policies, or some combination of mobile device, application, and data management policies”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lang et al. into the teaching of Montemurro et al. to causing the server device to retrieve a second MUD URI from second embedded metadata in the updated client with the motivation such that the enterprise system may evaluate the metadata to ensure that the managed application is compatible with [Lang et al.: par. 0122].

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Montemurro et al. (US 20210219353 A1) and Lang et al. (US 2014/0109078 A1) as applied to claims 1, 3-4, 6, 11-14 and 17-19 above, and further in view of Jin et al. (US 2020/0137119 A1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Montemurro et al. discloses a pointer to an associated MUD file [par. 0114, “The access point may use the MUD file to configure a firewall and enforce a policy onto the WLAN in the form of port-based access control lists for the wireless device's connection”].
Montemurro et al. and Lang et al. do not teach a MUD URI of the MUD URIs includes a pointer to an associated MUD file hosted at an internet protocol (IP) address for a MUD server.
However Jin et al. teaches a MUD URI of the MUD URIs includes a pointer to an associated MUD file hosted at an internet protocol (IP) address for a MUD server [par. 0047, “The MUD file is stored on a server, e.g., the MUD file server 202 while a MUD manager 206 is configured to provide a standard way to access, manage, and/or enforce the MUD file and/or the MUD policies of the MUD file, in some embodiments. The thing 210 can be configured to emit a MUD URL to an end system network 204. The MUD URL may be a uniform resource locator (URL) that can be used by the MUD manager 206 to receive a MUD file associated with the thing 210”, official notice: it is well known in the art that URL can be translate into IP address through DNS].
[Jin et al.: par. 0047].
Regarding claim 5, the rejection of claim 1 is incorporated.
Montemurro et al. discloses a pointer to an associated MUD file [par. 0114, “The access point may use the MUD file to configure a firewall and enforce a policy onto the WLAN in the form of port-based access control lists for the wireless device's connection”].
Montemurro et al. and Lang et al. do not explicitly disclose determine an internet protocol (IP) address for a MUD server using a MUD URI of the MUD URIs; and send, to the server device, a request for a MUD file of the one or more MUD files.
However Jin et al. teaches determine an internet protocol (IP) address for a MUD server using a MUD URI of the MUD URIs; and send, to the server device, a request for a MUD file of the one or more MUD files [par. 0047, “The MUD file is stored on a server, e.g., the MUD file server 202 while a MUD manager 206 is configured to provide a standard way to access, manage, and/or enforce the MUD file and/or the MUD policies of the MUD file, in some embodiments. The thing 210 can be configured to emit a MUD URL to an end system network 204. The MUD URL may be a uniform resource locator (URL) that can be used by the MUD manager 206 to receive a MUD file associated with the thing 210”, official notice: it is well known in the art that URL can be translate into IP address through DNS, see US 2018/0332053, par. 0037].
[Jin et al.: par. 0047].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Montemurro et al. (US 20210219353 A1) and Lang et al. (US 2014/0109078 A1) as applied to claims 1, 3-4, 6, 11-14 and 17-19 above, and further in view of Lee et al. (US 2019/0138469 A1).
Regarding claim 7, the rejection of claim 6 is incorporated.
Montemurro et al. and Lang et al. disclose receiving the trusted application.
They do not explicitly disclose receiving the trusted application is based at least in part on sending an installation request from the computing device.
However Lee et al. teaches receiving the trusted application is based at least in part on sending an installation request from the computing device [par. 0080, “the processor 513 may transmit the VID, PID, and/or EID information to the server 503 via the communication interface 518, send a request for an installation application, an installation link, and/or an installation driver for the accessory 502 to the server 503, and receive the installation application, installation link, and installation driver from the server 503”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lee et al. into the teaching of Montemurro et al. and Lang et al. with the motivation to manage installation or update of an [Lee et al.: par. 0053].

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Montemurro et al. (US 20210219353 A1) and Lang et al. (US 2014/0109078 A1) as applied to claims 1, 3-4, 6, 11-14 and 17-19 above, and further in view of Baumann et al. (US 2013/0151848 A1).
Regarding claim 8, the rejection of claim 6 is incorporated.
Montemurro et al. and Lang et al. disclose receiving the trusted application.
They do not explicitly disclose the application binary is signed by a software vendor.
However Baumann et al. teaches the application binary is signed by a software vendor [par. 0033, “The software vendors may provide certificates for signed binaries verifying that the software binary files are indeed the ones provided by the software vendors respectively, and that the binaries have not been altered”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Baumann et al. into the teaching of Montemurro et al. and Lang et al. with the motivation for verifying that the software binary files are indeed the ones provided by the software vendors respectively, and that the binaries have not been altered as taught by Baumann et al. [Baumann et al.: par. 0053].
Regarding claim 9, the rejection of claim 8 is incorporated.
[par. 0060, “A set of applications that control basic device operations, including data and possibly voice communication applications, may be installed on the computing device 300 during or after manufacture. Additional applications and/or upgrades to an operating system 322 or software applications 324 may also be loaded onto the computing device 300 through the wireless network”].
Baumann et al. teaches the second trusted application including second application binary signed by a second software vendor [par. 0033, “The software vendors may provide certificates for signed binaries verifying that the software binary files are indeed the ones provided by the software vendors respectively, and that the binaries have not been altered”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Baumann et al. into the teaching of Montemurro et al. and Lang et al. with the motivation for verifying that the software binary files are indeed the ones provided by the software vendors respectively, and that the binaries have not been altered as taught by Baumann et al. [Baumann et al.: par. 0053].
Regarding claim 15, the rejection of claim 14 is incorporated.
Montemurro et al. and Lang et al. disclose the embedded metadata is included in an application binary.
They do not explicitly disclose the application binary is signed by a software vendor.
However Baumann et al. teaches the application binary is signed by a software vendor [par. 0033, “The software vendors may provide certificates for signed binaries verifying that the software binary files are indeed the ones provided by the software vendors respectively, and that the binaries have not been altered”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Baumann et al. into the teaching of Montemurro et al. and Lang et al. with the motivation for verifying that the software binary files are indeed the ones provided by the software vendors respectively, and that the binaries have not been altered as taught by Baumann et al. [Baumann et al.: par. 0053].
Regarding claim 16, the rejection of claim 15 is incorporated.
Montemurro et al. further disclose the server device includes a MUD server platform hosted by the application vendor [par. 0104, “a vendor of the wireless device or an IoT service provider may use the Manufacturer Usage Description (MUD) specification to specify the network behavior of the wireless device. In this example, the policy identifier may be a Manufacturer Usage Description (MUD) URL and the policy file may be a MUD file”, par. 0068, server].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Montemurro et al. (US 20210219353 A1) and Lang et al. (US 2014/0109078 A1) as applied to claims 1, 3-4, 6, 11-14 and 17-19 above, and further in view of Smith et al. (US 2016/0127351 A1).
Regarding claim 10, the rejection of claim 6 is incorporated.
Montemurro et al. and Lang et al. disclose receiving the trusted application.

However Smith et al. teaches determining that the computing device is running a trusted execution environment (TEE); and determining that sending the information associated with the trusted application further indicates a signed assertion [par. 0026, “the key distribution center server 130 may receive an assertion from the trusted execution environment module 118 that the continuous authentication of the user 102 is being monitored”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Smith et al. into the teaching of Montemurro et al. and Lang et al. with the motivation to establish a trust with the trusted execution environment as taught by Smith et al. [Smith et al.: par. 0026].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Montemurro et al. (US 20210219353 A1) and Lang et al. (US 2014/0109078 A1) as applied to claims 1, 3-4, 6, 11-14 and 17-19 above, and further in view of Venable (US 8,161,521 B1).
Regarding claim 20, the rejection of claim 6 is incorporated.
Montemurro et al. and Lang et al. disclose policies.
They do not explicitly disclose combining the first combined policy with the second combined policy to form a super policy; and applying the super policy to enforce network access for all devices on a network.
[col. 1, lines 37-46, “a network may include means for communicating with devices in a network to give an effect to a super policy that is propagated to the devices, means for detecting changes in status of different security policies with respect to a user under a particular role, means for disseminating messages about the changes in status to the devices, means for determining if the changes in status satisfy conditions that are specified by the super policy, and means for performing actions that are specified by the super policy when the conditions are satisfied”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Venable into the teaching of Montemurro et al. and Lang et al. with the motivation for controlling network access by applying super security policies as taught by Venable [Venable: abs.].

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20210006642 A1		ACTIVATION OF PERFORMANCE MONITORING COMPONENT OF NETWORK PROTOCOL BASED ON NETWORK METRICS
US 20190253319 A1		ONLINE GENERATION AND UPDATES OF IOT MUD POLICIES
US 20180316563 A1		DYNAMIC NETWORK AND SECURITY POLICY FOR IOT DEVICES

US 20190319861 A1		METHOD AND SYSTEM FOR SECURE RESOURCE MANAGEMENT UTILIZING BLOCKCHAIN AND SMART CONTRACTS
US 20200145409 A1		INTERNET OF THINGS (IOT) DEVICE MANAGEMENT
US 20190288913 A1		UPDATE SPECIFIC POLICIES FOR INTERNET OF THINGS DEVICES
US 20160283362 A1		Software Component Recommendation Based on Multiple Trace Runs
US 20180316673 A1		ZERO-TOUCH IOT DEVICE PROVISIONING
US 20180332053 A1		VALIDATING A DEVICE CLASS CLAIM USING MACHINE LEARNING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON CHIANG/Primary Examiner, Art Unit 2431